Kehoe, J.
(concurring). I agree with the majority that the knowledge of the commissioners of deeds concerning their limited jurisdiction is a defect that must be imputed to petitioners and that petitioners are therefore precluded from relying on the saving provisions in Executive Law § 142-a based on their knowledge of the defect. I further conclude, however, that petitioners are also precluded from relying on the saving provisions in section 142-a based upon a defect “apparent on the face of the certificate of the * * * commissioner of deeds” (§ 142-a [3]). In my view, the defect, i.e., that the commissioners of deeds acted outside the jurisdiction where they were authorized to act, is apparent on the face of the challenged designating petitions. The fact that the oaths for the voters who signed those designating petitions were administered by commissioners of deeds is apparent on the face of the certifications of the commissioners of deeds affixed to the bottom of each page of those designating petitions. It is undisputed that the signatures at issue were collected outside the City of Rochester, and the challenged designating petitions so reflect. The geographical limitation of the authority of commissioners of deeds is a matter of law, knowledge of which is chargeable to petitioners (see Matter of Farrell v Morton, 268 NY 622; see generally Matter of Hricik v McMahon, 247 AD2d 935, 935-936; Stauber v Antelo, 163 AD2d 246, 249). Thus, respondent Monroe County Board of Elections was authorized to take notice of that defect on properly raised objections. Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Burns, JJ.